UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6155


STEVEN E. TARPLEY,

                Plaintiff - Appellant,

          v.

LIEUTENANT ROBERT FRIEND, Sergeant; OFFICER LINDBURG, are
sued in both their individual and official capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:08-cv-01240-BEL)


Submitted:   March 23, 2011                 Decided:   April 7, 2011


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Steven E. Tarpley, Appellant Pro Se. Glenn William Bell, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Steven E. Tarpley seeks to appeal the district court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint

and subsequent Fed. R. Civ. P. 59(e) motion to alter or amend

the judgment.        We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

             Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

             The   district   court’s       order   denying    the   Rule    59(e)

motion was entered on the docket on December 17, 2009, and the

thirty-day appeal period expired on January 19, 2010. *                  Because

Tarpley’s notice of appeal was undated, and the record did not

otherwise reveal when he gave the notice to prison officials for

mailing,     we    remanded   this   case     to    the   district   court    for

additional     fact-finding    on    the     question     of   whether   Tarpley

     *
        The thirtieth day was Saturday, January 16, 2010.
However, taking into account the weekend and the Martin Luther
King, Jr., holiday, Tarpley had until Tuesday, January 19, 2010,
in which to file a timely notice of appeal. See Fed. R. App. P.
26(a)(1) (explaining effect of weekend days and legal holidays).



                                        2
timely filed his notice of appeal.                See Tarpley v. Friend, 390

F. App’x 235 (4th Cir. 2010) (No. 10-6155).                  The district court

determined that, in the absence of a response from Tarpley, the

postmark date of January 21, 2010, provided the best evidence of

when Tarpley handed his notice of appeal to prison officials for

mailing to the court.

             After reviewing the record, as supplemented, we find

no   basis   to   disturb    the       district    court’s      finding   of   fact.

Accordingly, we conclude that the notice of appeal was untimely

filed on January 21, 2010.               Because Tarpley failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                     We dispense with

oral   argument    because       the     facts    and   legal    contentions      are

adequately    presented     in     the    materials     before     the    court   and

argument would not aid the decisional process.

                                                                          DISMISSED




                                           3